Citation Nr: 1101375	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-13 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for status postoperative 
left knee meniscectomy.

2.  Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
removal of left meniscus.

4.  Entitlement to service connection for renal kidney disease, 
to include as secondary to a service-connected disability.

5.  Entitlement to service connection for left hip replacement.

6.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as bipolar disorder, to include as due to a 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to October 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2005 and October 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

In April 2006, the Veteran perfected an appeal with respect to 
the issues of entitlement to service connection for status 
postoperative left knee meniscectomy and entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU).  In his VA Form 9, the Veteran indicated 
that he wished to have a hearing with a member of the Board to be 
held at the RO.  

In January 2009, the RO notified the Veteran that he was 
scheduled for a hearing with a member of the Board to be held at 
the RO in February 2009.  Later in January 2009, the Veteran 
wrote to the RO and indicated that he could not attend that 
hearing, and wished to have a hearing with the Board in 
Washington, D.C.

The Veteran subsequently perfected an appeal in February 2009 as 
to the issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for removal of left meniscus, and entitlement to service 
connection for renal kidney disease, left hip replacement, and an 
acquired psychiatric disorder, claimed as bipolar disorder.  In 
his February 2009 VA Form 9, he also requested a hearing before a 
member of the Board to be held at the RO.

In November 2010, a letter was sent to the Veteran notifying him 
that a hearing before the Board to be held in Washington, D.C. 
(Central Office hearing) had been scheduled for February 2011.  
In December 2010, the Veteran indicated that his finances 
prevented him from traveling to Washington, D.C., for his 
hearing, and that he wished to have his Board hearing held at the 
RO.  

Review of the claims file reveals that the Veteran's Board 
hearing, to be held at the RO, has not yet been scheduled.  This 
must be accomplished before appellate review can proceed.

Accordingly, the case is REMANDED for the following action:

The RO must place the Veteran's name on 
the Travel Board docket at the RO, 
according to the Veteran's April 2006 and 
February 2009 requests.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


